NETERER, District Judge.
In 1913 the applicant was naturalized under the laws of British Columbia, and became a British subject. The certificate of naturalization issued under the laws of Canada, reads: “This is therefore to certify * * * that, under and by virtue of the said act, Frank Gottschalk has become naturalized as a British subject, and is, within Canada, entitled to all political and other rights, powers, and privileges, and is subject to all obligations to which a natural born British subject is entitled or subject within Canada, with this qualification, that he shall not, when within the limits of the foreign state of which he was subject previous to the date hereof, be deemed to be a British subject unless he has ceased to be subject of that state in pursuance to the laws thereof, or in pursuance of a treaty or convention to that effect.”
The law of June 1, 1870, on the acquisition and loss of citizenship in the Confederation of the States of Germany, provides: “Article 13. Citizenship shall henceforth be lost only (1) by release upon application (article 14, etc.); (2) by decision of the authorities (articles 20 to 22); (3) by ten years’ residence abroad (article 21). * * *
Article 21 provides: “North Germans who leave the territory of the Confederation and reside abroad ten years uninterruptedly lose their citizenship thereby.”
The German Imperial and State Naturalization Law of July 22, 1913, art. 25: “A German who has neither his residence nor permanent abode in Germany loses his citizenship ' on acquiring foreign citizenship. • • *»
Article 31: “A former German who, prior to the going into force of this law, has by ten years’ residence abroad lost citizenship in accordance with the provisions of article 21, of the law of .June 1,1870, relative to the acquisition and loss of federal and state citizen*967ship, * * * must be naturalized by the federal state within whose territory he has taken up his residence, provided he is a citizen of no country.”
The petitioner has been continuously absent from Germany since prior to 1913. lie has therefore lost his German citizenship, and, by the certificate of naturalization issued to him pursuant to the Canadian law, he became a British subject entitled to “all political * * * powers and privileges * * * to which a natural born British subject is entitled or subject within Canada, with this qualification, that he shall not, when within the limits of the foreign state of which he was a subject previous to the date hereof, be deemed to be a British subject unless he has ceased to be a subject of that state pursuant to the laws thereof.” (Italics supplied).
Gottschalk, having lost his citizenship in Germany by acquiring British citizenship in Canada, was, at the time of filing his declaration of intention and petition for naturalization, a British subject, and must renounce allegiance to George Y, King of Great Britain, etc.
His declaration is invalid, and petition is denied.